Citation Nr: 1721740	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-16 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for lung cancer, due to exposure to asbestos.

2.  Entitlement to service connection for cold weather injuries.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1952 to February 1954.  He died in December 2013.  The appellant is the surviving spouse of the Veteran, and she has been recognized as the substitute claimant. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

At the time of the Veteran's death he had perfected an appeal as to the claims of entitlement to service connection for lung cancer, to include due to exposure to asbestos; service connection for residuals of cold weather injuries to both upper and lower extremities, and entitlement to service connection for bilateral hearing loss and tinnitus.  

The Board has reviewed the Veteran's record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to dependency and indemnity compensation, non-service connected death pension, and accrued benefits by a surviving spouse been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran died in December 2013; the appellant is the Veteran's surviving spouse and she was substituted as the claimant to continue the Veteran's pending service connection claims to completion.

2.  The Veteran's death certificate lists the immediate cause of death as end stage dementia, as a result of coronary artery disease, stroke with hemiplegia, and chronic kidney disease.  

3.  The Veteran was not service-connected for any disabilities during his lifetime.

4.  The Veteran's lung cancer did not manifest in service, it was not compensably disabling within a year of his separation from active duty, and it was not otherwise etiologically related to service, to include exposure to asbestos therein.

5.  The Veteran did not demonstrate chronic residuals from any inservice cold weather injuries to either upper or lower extremities. 

6.  A bilateral hearing loss disability, as defined by VA regulation, was not shown since the filing of the claim and during the pendency of this appeal, there is no competent evidence linking a hearing loss disability to service, and a sensorineural hearing loss was not compensably disabling within a year of the Veteran's separation from active duty.

8.  The preponderance of the evidence is against finding that the Veteran had tinnitus due to a disease or injury in service, that tinnitus was compensably disabling within a year of his separation from active duty, or tinnitus was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  38 U.S.C.A. § 5121A (West 2014).

2.  Lung cancer was not incurred or aggravated inservice, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  Chronic residuals of cold weather injuries to the upper and lower extremities were not incurred or aggravated inservice.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

4.  A bilateral hearing loss disability was not incurred or aggravated inservice, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

5.  Tinnitus was not incurred or aggravated inservice, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Laws and regulations

A veteran is entitled to VA disability compensation if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Generally, to establish entitlement to compensation for a disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for cancer, hearing loss and tinnitus may be granted on a presumptive basis if there is evidence showing that the disorder was manifested to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

In evaluating service connection claims, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis 

In the analysis which follows the Board assumes that the appellant, who has been recognized as the substitute claimant, endorses the arguments presented by the Veteran during his lifetime.

Lung Cancer 

The Veteran claimed that lung cancer was due to his in-service asbestos exposure.  Specifically, he contended that he was exposed to asbestos while working in the motor pool when he was exposed to break dust/ lining and cleaning chemicals.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988 VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a Manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The Manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The Manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The service personnel records that are available show that the Veteran served in the Army as an infantry sergeant/infantry operations chief (MOS 1814) and as a woodworking machine operator (MOS 113).  No other records personnel records are available, and those present do not show that the Veteran served as a mechanic, was detailed to the motor pool where he performed the duties of a mechanic, or that he was otherwise exposed to asbestos in the military.  Exposure to asbestos during military service cannot be established from the evidence available for review.  

In a December 2009 statement the Veteran claimed that he worked in a motor pool while in Germany.  In a statement in support of his claim he noted that while in the motor pool he worked on brakes and was exposed to asbestos.  The Veteran believed that brake linings contained asbestos and that while working on or cleaning the brakes he was exposed to brake dust.  The Veteran also noted some other cleaning chemicals in the motor pool of unknown origin that he thought could have contributed to his lung condition.  The Veteran reported that he smoked in service and that he was still smoking in 2009.  He also related working as a truck driver and occasional mechanic for over 40 years following discharge.  He did not note any symptoms of lung problems in service or that lung cancer was compensably disabling within a year following his discharge from active duty.  The Veteran is competent to relate his duties in service and there is no evidence in the record to challenge his credibility.  As a lay person untrained in the field of medicine, however, he and the appellant were not and are not competent to diagnose the cause of his lung cancer. 

The Board acknowledges that no service medical records are available for review.  Efforts to obtain service medical records from all potential sources were unsuccessful.  The National Personnel Records Center reported the records may have been destroyed in a fire at the Records Center in 1973.  The National Personnel Records Center could not confirm the existence of such records; only the fact that if they had been' stored at the Center, they would have been stored in an area damaged by the fire. Hence, VA has a heightened duty to assist the Veteran in developing these claims in light of the unavailable personnel records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The legal standard, however, for proving the Veteran's claim is not lowered but, rather, the Board's obligation to evaluate and discuss in its decision all of the favorable evidence is increased.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Given that service treatment records from the National Personnel Records Center were unavailable and given that the available personnel records are limited, in light of the Veteran's competent lay statements and the absence of evidence to the contrary, the Board shall assume that the Veteran was exposed to asbestos in service.  

Post service there is no evidence of lung cancer until 2009.  The Veteran's treatment records from Willarnette Valley Cancer Institute/Oregon Lung Specialists include a diagnosis of lung cancer, status post left lobectomy, with a 50-pack-year history of smoking and a 40 year post-service work history as a mechanic.  At the time of the initial diagnosis a long history of smoking was noted.  A history of inservice asbestos exposure was not noted.  Indeed, a careful review of the Willamette records does not reveal any suggestion that the Veteran's lung cancer was related to in-service asbestos exposure.

Even if the Board concedes asbestos exposure in service, based on the Veteran's statements, there is no competent evidence that lung cancer was caused by inservice exposure to asbestos.  The submitted private treatment records relating to the Veterans lung cancer are silent as to the cause of that cancer and do not attribute it to asbestos exposure.  There is no credible medical opinion contained in the record that attributes the Veteran's lung cancer to asbestos exposure, much less, in-service asbestos exposure. 

After carefully considering the evidence of record the Board finds that service connection for lung cancer must be denied.  The preponderance of the evidence is against the claim, and there is no competent evidence suggesting that this disorder began in service, that it was compensably disabling within a year of his February 1954 discharge from active duty, or that it was caused by an event or experience in service (including in-service asbestos exposure).  While the Veteran believed and while the appellant may believe that lung cancer is due to service, as lay persons untrained in the field of medicine, they are not competent to offer an opinion linking lung cancer to service to include due to any inservice asbestosis exposure.  Without competent evidence linking lung cancer to service, the claim must be denied.

Cold Weather Injuries

The Veteran contended that he suffered cold injuries to his hands and feet during military field exercises in Germany.  As noted above, no service medical records were available for review.  Private treatment records from Willamette Valley Cancer Institute/Oregon Lung Specialists do not show a diagnosis of, or treatment for, cold injury residuals due to an in-service cold weather injury.  Neither the Veteran, nor the Appellant, submitted any evidence showing that the Veteran had any disability attributable to a cold weather injury that occurred during his military service.  Besides the Veteran's statement to that effect, there is no evidence in the record of any cold weather injuries during service.  Without a diagnosed disability during the period between the time that the Veteran filed his claim and the time of his death, service connection for residuals of cold weather injuries to each of the extremities may not be granted.  Cf. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection for any cold weather injuries is denied because there is no competent evidence showing that he suffered from any residuals of such injuries between the time he filed his claim for service connection and the time of his death.  Moreover, even if such a disability were present, there is no evidence showing that the claimed disorder began in service, or was caused by an event or experience in service.  Without competent evidence of a current disability, and without competent evidence linking such a disorder to service there is no basis to grant service connection.  

The claims regarding entitlement to service connection for residuals of cold weather injuries is denied.   

Bilateral Hearing Loss and Tinnitus

In September 2009, the Veteran filed a claim, in part, for a bilateral hearing loss disability.  He did not indicate the date of onset of his bilateral hearing loss but he did relate the loss to his period of military service because he worked in the motor pool and was therefore exposed to noise. 

a. Bilateral Hearing loss

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran was provided an audiology examination in March 2010.  He reported having been aware of a hearing loss for quite a few years.  The Veteran did not recall having hearing problems inservice.  In questioning the Veteran's spouse she reported not noticing a hearing problem when she and the Veteran were first married.  Rather, she reported that the Veteran's hearing loss had occurred within the last several years.  The Veteran denied a history of tinnitus.  An audiometric examination revealed a bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  

Following the examination the examiner opined that it was less likely than not that the Veteran's hearing loss was due to military noise exposure.  The examiner found that the Veteran himself did not recall having hearing problems in service; and that the appellant did not notice that the Veteran had hearing problems when they were first married.  The examiner further noted that hearing loss was common in this Veteran's age group (78 years), and that the preponderance of the evidence showed that his hearing loss was of a later onset, and was most likely due to the effects of the aging process and occupational noise as a mechanic for 32 years and truck driver for over 15 years.

Here the Veteran did have a hearing loss for VA purposes during the appellate period.  Significantly, however, there is no medical evidence linking his hearing loss and service.  Further, there is no competent evidence showing that the Veteran's hearing loss manifested itself to a compensable degree within a year of his release from active duty.  In the absence of such evidence service connection may not be granted.  

b. Tinnitus

The Veteran also contended that he had tinnitus that was caused by his in-service noise exposure.   In this regard, however, there is no evidence that the Veteran had tinnitus that began in or was related to military service.  While the Veteran's service treatment records are missing there is no record of any tinnitus being reported.  The first and only notation of any tinnitus was in September 2009, on the Veteran's application for benefits, many years after discharge from service.  At that time, the Veteran did not claim that his tinnitus had its onset in service, only that he worked in the motor pool and thus was exposed to noise.  It is also well to note that the Veteran in March 2010 specifically denied having a history of tinnitus.

The Veteran's few surviving service personnel records show that he served as an infantry operations sergeant/chief and woodworking machine operator while in service.  In the statement of the case the decision review officer conceded in-service noise exposure based upon the Veteran's military occupational specialties, and the Board makes a similar concession.  

At the March 2010 VA audio exanimation the Veteran did report exposure to motor and equipment noise while in service.  He also reported post-service employment as an auto mechanic for 30 years and as a truck driver for 15 years.  As noted, the Veteran denied having a history of tinnitus.  The available private treatment records available do not show any diagnosis of tinnitus related to military service.  The Veteran's statements from the audiology examination note that he only purchased hearing aids about ten years ago, that he did not recall having hearing problems in service, and he himself denied a history of tinnitus.  Although there is conceded noise exposure in service, there is no evidence of current tinnitus or any connection between current hearing problems and service. 

In light of the above evidence entitlement to service connection for tinnitus is denied. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence of record is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for lung cancer, to include due to inservice asbestos exposure is denied.

Entitlement to service connection for residuals of cold weather injuries to each extremity is denied. 

Entitlement to service connection for a bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


